                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JOSE OMAR CHAPA
Reg. #33642-177                                                                       PLAINTIFF

v.                             Case No. 2:19-cv-00122-KGB-PSH

LINDLEY, et al.                                                                   DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 7). Plaintiff Jose Omar Chapa, III has not

filed any objections to the Proposed Findings and Recommendation, and the time to file objections

has passed. After carefully considering the record in this case, the Court concludes that the

Proposed Findings and Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects. The Court dismisses without prejudice Mr. Chapa’s

complaint for failure to comply with Local Rule 5.5(c)(2) and failure to respond to Judge Harris’

October 17, 2019, Order (Dkt. Nos. 2, 6).

       Also before the Court is Mr. Chapa’s motion for extension of time to respond in civil action

(Dkt. No. 8). In his motion, Mr. Chapa requests an extension of 21 days to “respond to directive

ordered by the Honorable Court requiring a reply in this action before it” (Dkt. No. 8). Mr. Chapa

states that “[d]ue to excessive delay in the inmate legal mail process, insufficient time was left

available to allow for a concise and fully developed reply. . . .” (Dkt. No. 8). Mr. Chapa dated his

motion November 14, 2019, but it was filed on February 18, 2020. Given the date of the motion,

the Court understands Mr. Chapa’s motion to be responsive to United States Magistrate Judge

Patricia S. Harris’ October 17, 2019, Order directing Mr. Chapa to file an amended complaint

within 30 days (Dkt. No. 6). However, there is no indication in the record that Mr. Chapa failed
to receive a copy of the October 17, 2019, Order, nor is there any indication in the record that Mr.

Chapa failed to receive a copy of Judge Harris’ Proposed Findings and Recommendation. Mr.

Chapa’s request for an extension was filed three months after his deadline to file an amended

complaint. To the extent Mr. Chapa’s motion could be construed as an objection to Judge Harris’

Proposed Findings and Recommendation, this motion comes two months after the deadline for Mr.

Chapa to file objections. Accordingly, the Court denies Mr. Chapa’s motion for extension of time

to respond in civil action as untimely (Dkt. No. 8).

       It is so ordered this 25th day of March, 2020.




                                                       Kristine G. Baker
                                                       United States District Judge




                                                 2
